Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is made as of November 30, 2007, by
and between Stephen J. Harmelin, the court-appointed Receiver ad litem (the
“Receiver ad litem”) and C. Clark Hodgson, Jr., the court-appointed Receiver
(the “Receiver”) for the Philadelphia Alternative Asset Management Company, LLC
(“PAAMCo”) and all of its partners, affiliates, subsidiaries and related
entities, including, but not limited to, Philadelphia Alternative Asset Fund,
Ltd. (“PAAF”), Option Capital Fund, LP, Philadelphia Alternative Asset Fund, LP,
and Philadelphia Alternative Feeder Fund, LLC (collectively, the “Receivership
Entities”), on behalf of all of the foregoing Receivership Entities
(collectively, “Plaintiff”), having respective addresses at Dilworth Paxson LLP,
3200 Mellon Bank Center, 1735 Market Street, Philadelphia, PA 19103, and
Stradley Ronon Stevens & Young LLP, 2600 One Commerce Square, Philadelphia, PA
19103, on the one hand, and MF Global Inc. f/k/a Man Financial Inc (“MFG”),
having an address at 717 Fifth Avenue, New York, New York 10022, and Thomas
Gilmartin (“Gilmartin”), having an address at c/o Dennis R. Suplee, Schnader
Harrison Segal & Lewis LLP, 1600 Market Street, Philadelphia, PA 19103, on the
other hand. MFG and Gilmartin together shall be referred to herein as the “MFG
Defendants.” Plaintiff and the MFG Defendants together shall be referred to
herein as the “Settling Parties” and, where the context so requires,
individually as “Settling Party.”

WHEREAS, on or about June 23, 2005, the United States Commodity Futures Trading
Commission (“CFTC”) commenced an action against Paul Eustace and PAAMCo, Civil
Action No. 05-CV-2973, in the United States District Court for the Eastern
District of Pennsylvania (the “Court”);

 

1



--------------------------------------------------------------------------------

WHEREAS, at the request of the CFTC and initially by Order dated June 23, 2005,
and thereafter by Orders dated September 22, 2005, and April 21, 2006, the Court
appointed C. Clark Hodgson, Jr. as the Receiver, with the full powers of an
equity receiver, for PAAMCo and its partners, affiliates or subsidiaries or
related entities, including, but not limited to, the Receivership Entities;

WHEREAS, on or about September 23, 2005, several investors in PAAF filed a
petition at Cause No. 440 of 2005 (the “Cayman Proceeding”) with the Grand Court
of the Cayman Islands (the “Grand Court”) seeking a “wind up” order with respect
to PAAF and the appointment of liquidators for PAAF;

WHEREAS, pursuant to a Judgment entered on February 22, 2006, the Grand Court
entered its Order with respect to winding up PAAF and, by order of the Grand
Court dated February 22, 2006 and filed on or about March 3, 2006, Richard
Fogerty and G. James Cleaver of Kroll (Cayman) Limited were appointed as Joint
Official Liquidators of PAAF (the “Joint Liquidators”);

WHEREAS, in September 2006, the Receiver and the Joint Liquidators entered into
a Protocol Agreement Regarding the Offshore Fund (the “Protocol”), which
Protocol was approved by both the Court and the Grand Court;

WHEREAS, the Receiver commenced an action against, inter alia, the MFG
Defendants on or about May 8, 2006, by filing a complaint in the Court (Civil
Action No. 06-CV-1944 (MMB)), which was subsequently amended on or about
November 15, 2006 (the “Action”);

 

2



--------------------------------------------------------------------------------

WHEREAS, MFG filed a third-party complaint in the Court on or about August 4,
2006, asserting claims against John Wallace, Edward Gobora, David Lashbrook and
Scott Somerville (the “Third-Party Action”);

WHEREAS, on or about January 22, 2007, MFG filed an amended third-party
complaint in the Court, which added claims against UBS Fund Services (Cayman)
Ltd. (“UBS Cayman”);

WHEREAS, by Order dated May 3, 2007, the Court replaced C. Clark Hodgson, Jr. as
Receiver with respect to the Action and appointed Stephen J. Harmelin to act as
the Receiver ad litem with full and exclusive authority over the Action;

WHEREAS, on or about July 6, 2007, the Receiver ad litem filed a second amended
complaint in the Action, which is captioned Stephen J. Harmelin, Receiver ad
Litem for Philadelphia Alternative Asset Management Company, LLC, and its
Partners, Affiliates, Subsidiaries and Related Entities, v. Man Financial Inc,
Thomas Gilmartin and UBS Fund Services (Cayman), Ltd., (the “Amended
Complaint”);

WHEREAS, on or about July 23, 2007, MFG and Gilmartin each answered and denied
the allegations of the Amended Complaint, asserted affirmative defenses and
counterclaims against Plaintiff, and asserted cross-claims against Defendant UBS
Cayman;

WHEREAS, on or about September 25, 2007, UBS Cayman answered and denied the
allegations of the Amended Complaint, asserted affirmative defenses and
counterclaims against Plaintiff, and asserted cross-claims against MFG and
Gilmartin;

 

3



--------------------------------------------------------------------------------

WHEREAS, on or about October 15, 2007, MFG and Gilmartin answered and denied the
allegations of UBS Cayman’s cross-claims;

WHEREAS, on or about October 15, 2007, Plaintiff answered and denied the
allegations of UBS Cayman’s counterclaims, and asserted cross-claims against
David Lashbrook and Scott Somerville;

WHEREAS, MFG and Gilmartin deny all material allegations against them and deny
any and all fault or liability under any of the pleadings; and

WHEREAS, without admitting any liability, fault, or wrongdoing on the part of
any Settling Party hereto, in order to save the expenses of, and avoid the
uncertainties associated with, continuing the Action, the Settling Parties wish
to settle and resolve fully and finally all differences, disputes or claims
between them, whether actual or potential, known or unknown, suspected or
unsuspected, specifically mentioned herein or not, related to the allegations in
the Action, the Third-Party Action, and/or predecessor actions by the Receiver,
to discontinue the Action as it relates to MFG and Gilmartin, and to release
each of the Settling Parties from any and all liability connected therewith,
with the understanding that the releases do not constitute an admission of any
liability, wrongdoing of any nature, or the lack of merit of any claims,
counterclaims, third-party claims, or defenses asserted in the Action;

NOW, THEREFORE, for the consideration stated herein, including but not limited
to, the mutual covenants and undertakings set forth herein, the receipt and
sufficiency of which is hereby acknowledged, Plaintiff and the MFG Defendants
hereby stipulate and agree as follows:

 

4



--------------------------------------------------------------------------------

1. Order Confirming Agreement and Dismissing the Action as Against the MFG
Defendants. The Receiver ad litem and the MFG Defendants shall, within 10 days
from the execution of this Agreement, file a joint motion in the Court for an
Order to confirm this Agreement, and dismiss, with prejudice and without costs,
all claims and cross-claims asserted against the MFG Defendants in the Action
and all counterclaims asserted by the MFG Defendants against Plaintiff (the
“Court Order”). The Settling Parties shall advocate for, and request the Court
to, enter the Court Order. The Settling Parties shall not file any notice of
appeal from the entry of the Court Order approving this Agreement. The Settling
Parties shall jointly draft and agree on the language of the motion papers to
accomplish the foregoing. In that regard, the Settling Parties will ask the
Court:

(a) To provide reasonable notice to all parties interested in each of the
Receivership Entities, including but not limited to, all investors in,
shareholders, members, partners and creditors of, each of the Receivership
Entities (“Interested Parties”);

(b) To set a bar date by which the Interested Parties must file with the Court
any objections to the settlement provisions contained herein;

(c) To provide for a hearing on this Agreement’s provisions, including the
releases contained herein, and any objections by any Interested Parties;

(d) To approve this Agreement, without modification;

 

5



--------------------------------------------------------------------------------

(e) To permanently enjoin or bar all Interested Parties, all defendants and
third-party defendants in the Action and Third-Party Action, and the Joint
Liquidators, and all of their respective heirs, trustees, executors,
administrators, legal representatives, agents, successors and assigns from
commencing or continuing a claim, action or proceeding of any kind in any forum
against the MFG Defendants based on, relating to or arising from any of the
underlying facts that form the basis for the allegations, claims or defenses in
the Action and the Third-Party Action; and

(f) To order that this Agreement and the releases set forth herein are final and
binding upon Plaintiff, each of the Receivership Entities, and all Interested
Parties.

2. Approval by Interested Parties. The Receiver ad litem will take all
reasonable steps necessary to advocate for and encourage the Interested Parties
to accept the terms of this Agreement and to execute the necessary releases in
exchange for the amounts provided to be applicable to each such Interested Party
as set forth in Paragraph 9 hereof.

3. Consideration. MFG shall pay to the Receiver ad litem for the benefit of
Plaintiff’s receivership estate the sum of sixty-nine million dollars
($69,000,000) to resolve all disputes between the Settling Parties as set forth
in this Agreement, together with six million dollars ($6,000,000) representing
the payment of a portion of the costs incurred by Plaintiff in the Action
(collectively, the “Settlement Amount”). Of such Settlement Amount, two million
dollars ($2,000,000) shall be attributable to Gilmartin’s payment hereunder.
Within 7 business days after receipt by

 

6



--------------------------------------------------------------------------------

counsel for MFG of the Court Order, such Settlement Amount shall be paid by wire
transfer to the account of the Receiver at Citizens Bank of Pennsylvania,
pursuant to the following wire-transfer instructions: Citizens Bank of PA,
Philadelphia, PA, ABA Number 036076150, for further credit to the account of
“Philadelphia Alternative Asset Management Company - C. Clark Hodgson, Jr. -
Receiver,” Account Number 6210906552, only upon satisfaction of the following
condition, which is a condition precedent to the effectiveness of this Agreement
and any obligation of MFG to pay the Settlement Amount: the Court Order is
entered by the Clerk of the Court. The Receiver shall not distribute any of the
Settlement Amount under Paragraph 9 hereof until the Court Order becomes final.
For the purposes of this Agreement, the Court Order becomes final: (a) if no
appeal is taken, on the date on which the time to appeal has expired; (b) if any
appeal is taken, on the date on which any such appeal is finally disposed of in
a manner affirming the material provisions of the Court Order, or (c) on such
other date to which the Settling Parties may agree in writing. In the event that
this Agreement shall be terminated by the Settling Parties or declared void or
unenforceable by a court order, or the Court Order is reversed on appeal, then
the Receiver shall refund the Settlement Amount to MFG within five (5) business
days after such termination or the issuance of such order and such payment shall
be made in the manner instructed by MFG in writing.

4. Seek Approval of Joint Liquidators of PAAF. The Receiver ad litem shall,
within 10 days from the execution of this Agreement, in good faith, use all
reasonable efforts to obtain (a) the approval of the Joint Liquidators to this
Agreement and all conditions hereof, including the releases described herein,
and (b) a release

 

7



--------------------------------------------------------------------------------

executed by the Joint Liquidators in the form annexed hereto as Exhibit A. The
failure to obtain such approval or release shall not be a condition precedent to
the effectiveness of this Agreement. MFG shall have the right, in its sole
discretion, to waive the terms set forth in this Paragraph.

5. Releases From the Cayman Defendants. The Receiver ad litem shall in good
faith and with due diligence seek a settlement of all claims, whether asserted
or unasserted, against UBS Cayman, David Lashbrook and Scott Somerville
(collectively, the “Cayman Defendants”). If any settlement is reached by the
Receiver ad litem with any of the Cayman Defendants, the Receiver ad litem shall
obtain a Release in favor of the MFG Defendants substantially in the form
annexed hereto as Exhibit B-1 and B-2, as applicable, executed by such settling
party, which shall be delivered by the Receiver ad litem to the MFG Defendants.
If provided for in such a settlement with any of the Cayman Defendants, the MFG
Defendants will provide corresponding releases in favor of such settling Cayman
Defendant.

6. Releases From Wallace and Gobora. The Receiver ad litem shall in good faith
and with due diligence seek a settlement of all claims, whether asserted or
unasserted, against John Wallace and Edward Gobora. If any settlement is reached
by the Receiver ad litem with Wallace or Gobora, the Receiver ad litem shall
obtain a Release in favor of the MFG Defendants substantially in the form
annexed hereto as Exhibit C, executed by such settling party, which shall be
delivered by the Receiver ad litem to the MFG Defendants. If provided for in
such a settlement with Wallace or Gobora, the MFG Defendants will provide
corresponding releases in favor of such settling defendant, Wallace or Gobora.

 

8



--------------------------------------------------------------------------------

7. Joint Tortfeasor Release. (a) In consideration of this Agreement and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Stephen J. Harmelin as Receiver ad litem, C. Clark Hodgson, Jr. as
Receiver, and all others on whose behalf the Receiver ad litem and the Receiver
have been empowered to represent or act by any court order, including PAAMCo,
PAAF, Option Capital Fund, LP, Philadelphia Alternative Asset Fund, LP,
Philadelphia Alternative Feeder Fund, LLC, and each of their partners,
affiliates, subsidiaries and related entities, and with respect to the
foregoing, each of their respective shareholders, partners, members, investors,
creditors, individuals, affiliates, parents, partnerships or other entities
(domestic or foreign), predecessors, successors and assigns and all of their
past and present employees, officers, directors, insurers, attorneys,
representatives and agents, and the heirs, executors, administrators,
predecessors, successors and assigns of each of them (collectively, “Plaintiff
Releasors”), hereby release and discharge MF Global Inc., Man Financial Inc, Man
Group plc, and each of its and their corporate parents (domestic or foreign),
affiliates (domestic or foreign), subsidiaries (domestic or foreign), general
and limited partners, divisions, predecessors, successors and assigns and all of
their past and present employees, officers, directors, shareholders, insurers,
attorneys, representatives and agents, including but not limited to Thomas
Gilmartin, Sep Alavi, William Wambach, Timothy Braun, Jody McMillan, James
Zamora, and Monica Rodriguez, and the heirs, executors, administrators,
predecessors, successors and assigns of each of them (collectively, “MFG
Releasees”) of and from all actions, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses,

 

9



--------------------------------------------------------------------------------

damages, punitive, exemplary or treble damages, judgments, extents, executions,
claims, liabilities and demands whatsoever, at law, in equity or otherwise,
which against the MFG Releasees, Plaintiff Releasors ever had, now have or
hereafter can, shall or may have, whether known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, for, upon, or by reason of
any matter, claim, cause or thing whatsoever from the beginning of the world to
the day of the date of this Agreement.

(b) It is the specific intention of the Settling Parties hereto that this
Agreement be deemed to be a Joint Tortfeasor Release conforming to and
satisfying the provisions of the laws of the State of New York and the
Commonwealth of Pennsylvania, so as to extinguish all liability of the MFG
Releasees including, but not limited to, liability for contribution and/or
indemnity to any other party to the Action and/or the Third-Party Action. Solely
for purposes of this Agreement, the Receiver ad litem and the MFG Defendants
agree that the MFG Defendants are joint tortfeasors with defendants named in the
Action and the Third-Party Action.

(c) In the event it should ever be determined that any other person,
partnership, corporation, or other entity is or was a joint tortfeasor with the
MFG Releasees with respect to any right, claim, suit, demand, obligation, or
cause of action averred by Plaintiff, whether set forth in the Action, the
Third-Party Action, or otherwise, then a verdict, award, judgment, or settlement
in favor of Plaintiff and against or with any such other person, partnership,
corporation, or other entity, shall be reduced by the greatest of the:

 

  (i) pro rata share allocable to the MFG Defendants of Plaintiff’s damages
recoverable against all joint tortfeasors;

 

10



--------------------------------------------------------------------------------

  (ii) proportional share allocable to the MFG Defendants of Plaintiff’s damages
recoverable against all joint tortfeasors;

 

  (iii) percentage share allocable to the MFG Defendants of Plaintiff’s damages
recoverable against all joint tortfeasors; or

 

  (iv) amount of the consideration paid by the MFG Defendants pursuant to this
Agreement.

(d) It is the intention of the Plaintiff to insulate the MFG Releasees from any
possible claim by or liability to any other person, partnership, corporation, or
other entity for contribution and/or indemnification. While not releasing any
other such person, partnership, corporation, or other entity, except the MFG
Releasees from any claim by Plaintiff, these joint tortfeasor provisions should
be construed and interpreted to effectuate that intention.

8. Plaintiff Releases. In consideration of this Agreement and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, MFG, Gilmartin, and each of their affiliates, parents,
subsidiaries, predecessors, successors and assigns and all of their past and
present employees, officers, directors, shareholders, attorneys, representatives
and agents, and the heirs, executors, administrators, predecessors, successors
and assigns of each of them (collectively, “MFG

 

11



--------------------------------------------------------------------------------

Defendant Releasors”), hereby release and discharge Stephen J. Harmelin as
Receiver ad litem, C. Clark Hodgson Jr. as Receiver, and all others on whose
behalf the Receiver ad litem and the Receiver have been empowered to represent
or act by any court order, including PAAMCo, PAAF, Option Capital Fund, LP,
Philadelphia Alternative Asset Fund, LP, Philadelphia Alternative Feeder Fund,
LLC, and each of their affiliates, subsidiaries, related entities and attorneys
(collectively, “Plaintiff Releasees”) of and from all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, punitive, exemplary or treble damages,
judgments, extents, executions, claims, liabilities and demands whatsoever, at
law, in equity or otherwise, which against the Plaintiff Releasees, MFG
Defendant Releasors ever had, now have or hereafter can, shall or may have,
whether known or unknown, suspected or unsuspected, and whether or not concealed
or hidden, for, upon, or by reason of any matter, claim, cause or thing
whatsoever from the beginning of the world to the day of the date of this
Agreement.

9. Interested Parties’ Releases and Disbursements. (a) The Settlement Amount
paid by MFG pursuant to Paragraph 3 above shall be held by the Receiver in an
interest bearing account or accounts at Citizens Bank of Pennsylvania or another
financial institution of at least comparable size for the benefit of the
Interested Parties of the Receivership Entities (the “Reserve”), and shall not
be disbursed to any Interested Party unless and until a release is fully
executed by such Interested Party (an “Investor Release”) in the form annexed
hereto as Exhibit D and such Investor Release has been delivered to MFG. The
maximum amount of money that any Interested Party

 

12



--------------------------------------------------------------------------------

may receive from the Reserve is the amount of that Interested Party’s
proportionate share as set forth on schedule(s) to be prepared by the Receiver
and/or the Joint Liquidator and approved by the Court, which shall show the
amount or percentage allocable to each specific Interested Party (the “Investor
Share Schedule”), together with the allocable share of interest thereon earned
from the date of MFG’s payment under Paragraph 3 hereof, to the date of the
Receiver’s disbursement of the Interested Party’s share. The Investor Share
Schedule and the motion papers filed by the Receiver in connection with the
above referenced Court approval shall be provided by the Receiver to the MFG
Defendants immediately after such schedule(s) is approved by the Court, but in
all cases before any portion of the Settlement Amount is paid to any Interested
Party.

(b) To the extent any Interested Party has not delivered an Investor Release,
the pro rata portion of the Settlement Amount otherwise attributable to such
Interested Party shall be held in the Reserve by the Receiver for the benefit of
the MFG Defendants to be used by the MFG Defendants, in their sole discretion,
in defense of any proceedings brought by such Interested Party anywhere in the
world. It is agreed that such monies held in the Reserve shall be released to
the MFG Defendants upon their written notice to the Receiver, and/or his
successor, that the MFG Defendants have expended sums in negotiations with or in
defense of any claim or action by any Interested Party, together with
documentation showing such expenditures, and the amount of such sums
attributable to that Interested Party are to be withdrawn from the Reserve and
paid to the MFG Defendants; provided, however, that the MFG Defendants shall not
be entitled to payment of such funds from the Reserve before the 90th day
following the entry of the Court Order. At the same time, the MFG Defendants
shall also provide

 

13



--------------------------------------------------------------------------------

written instruction for the manner of payment to them of such sums from the
Reserve. Any monies remaining in the Reserve on the fourth anniversary of the
payment of the Settlement Amount shall be paid to MFG. Such payment shall be
made in the manner instructed by MFG in writing.

10. Indemnification of MFG Defendants. (a) Subject to the limitations in
Paragraph 10(b), the Receiver agrees to defend, through counsel of the MFG
Defendants’ choice, indemnify and hold harmless the MFG Defendants against any
liability, costs or expenses whatsoever that they may incur or be subject to as
a result of any actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, punitive,
exemplary or treble damages, sanctions, judgments, extents, executions, claims,
losses, liabilities and demands whatsoever, at law, in equity or otherwise, that
have been or may be asserted by any alleged joint tortfeasor in any way
whatsoever for contribution and/or indemnification in the Cayman Islands
(“Cayman Claims”). To the extent that the MFG Defendants incur any reasonable
costs of defense of any Cayman Claims, including but not limited to reasonable
attorneys’ fees, the MFG Defendants shall give the Receiver prompt notice
thereof, and the Receiver agrees to reimburse the MFG Defendants for these costs
as promptly as is reasonably practicable under the circumstances upon the
delivery by the MFG Defendants of documentation for such expenses.

(b) The Receiver shall not have any obligation for indemnification with respect
to any Claim asserted after the fourth anniversary of the payment of the
Settlement Amount. Notwithstanding anything contained herein to the contrary,
the

 

14



--------------------------------------------------------------------------------

maximum aggregate liability of the Receiver for indemnification obligations
under this Paragraph 10 shall not exceed $5,000,000. Any amounts required to be
paid to the MFG Defendants pursuant to this Paragraph 10 shall be reduced by any
amounts actually received by the MFG Defendants, which reimburse the MFG
Defendants for the costs and expenses enumerated in Paragraph 10(a) pursuant to
an order of the Grand Court awarding such costs to the MFG Defendants.

11. Reservation of Claims. Nothing contained herein shall constitute a release
of claims, punitive damages, exemplary damages, costs, judgments, debts,
rentals, bonds, bills, commissions, contribution or indemnification claims,
causes of action, grievances, demands, suits and proceedings in law or in equity
of any nature whatsoever between Plaintiff and any parties in the Action or the
Third-Party Action other than the MFG Defendants.

12. CFTC and Other Regulators. The MFG Defendants shall have the exclusive
ability to deal with their regulator, the CFTC (and any other governmental
regulatory agency or quasi-governmental self regulatory organization) with
respect to matters affecting the MFG Defendants arising out of the underlying
events involved in the bringing of an action by the CFTC against Paul Eustace
and PAAMCo as set forth in the first WHEREAS clause hereto.

13. Confidentiality and Public Relations. Until such time as the full details of
this Agreement are disclosed in the joint motion referred to in Paragraph 1, the
Settling Parties agree that the terms of this Agreement and the underlying facts
that form the basis for the allegations and claims in the Action and the
Third-Party Action constitute material, non-public information about MFG. The
Settling Parties agree also

 

15



--------------------------------------------------------------------------------

that the information contained in the Investor Share Schedule as set forth in
Paragraph 9 hereof is confidential information. The Settling Parties therefore
agree that all such information (collectively, “Confidential Information”) shall
remain confidential and shall not be divulged under any circumstances to any
third parties, except: (a) MFG may disclose the fact that it has entered into an
agreement to settle the Action with the Receiver ad litem and may disclose those
terms it believes are required to be disclosed by any applicable law; (b) the
Receiver, the Receiver ad litem and their respective counsel may disclose the
terms of this Agreement to the Joint Liquidators, the Interested Parties and
their respective representatives to obtain consensus agreement on the terms of
this Agreement and, if the Court Order is entered, to fulfill their obligations
hereunder; (c) MFG may disclose the terms of this Agreement to its regulators
and exchanges, including but not limited to the CFTC, SEC, CME, and FSA; and
(d) the terms of this Agreement may be disclosed by the Settling Parties to
their directors, officers, representatives, immediate family members, legal
counsel and tax advisors; provided, however, that the negotiations leading up to
this Agreement between the Receiver ad litem and the MFG Defendants and the
communications between and among the Receiver ad litem and the Interested
Parties and their representative shall in all events be and remain confidential.
In addition:

 

  (i) MFG may make public announcements of the terms of this Agreement to the
extent required by the laws of the various jurisdictions in which it conducts
business.

 

  (ii)

The Settling Parties agree that, subject only to the provisions set forth
herein, they will not publicly comment on this Agreement

 

16



--------------------------------------------------------------------------------

 

except by the way of the publication of a mutually agreed, jointly crafted and
solely factual statement (the “Joint Statement”) annexed hereto as Exhibit E.
The Joint Statement may be disclosed and published on the Receiver’s website, in
any notice mandated by the Court, or as a response to requests for information
from the news media, websites, bloggers and others.

 

  (iii) The filing of the pleadings and any other documents publicly filed in
the Action and/or the Third-Party Action shall not constitute a violation of
this Agreement.

 

  (iv) In the event that any Settling Party receives a request, subpoena or
legal process requesting that it participate or provide any Confidential
Information, that Settling Party shall immediately, and prior to any disclosure
of such Confidential Information, notify the other Settling Party of such
request, subpoena or legal process. The receiving Settling Parties agree that
they will send a copy of the request, subpoena or process by reputable overnight
courier delivery service to the other Settling Party at the addresses set forth
in Paragraph 27 within the earlier to occur of (a) seven days after receipt
thereof, or (b) 48 hours before the response or production is required, to allow
the other Settling Party an opportunity to contest the requested disclosure.

 

  (v)

Nothing contained herein shall preclude the disclosure of the terms of this
Agreement by any of the Settling Parties in any court or

 

17



--------------------------------------------------------------------------------

 

other proceeding brought by or against any Party for the enforcement of any
right accruing in favor of or against such Settling Party under this Agreement
or in defense of any proceeding brought against any Settling Party to enforce
any claim that is the subject of this Agreement.

 

  (vi) Nothing contained herein shall preclude the disclosure of information or
testimony in response to a court order or process or as required by any
applicable law or regulation, or in connection with any governmental
investigation or legal proceeding as to which any Settling Party has received a
judicial, administrative or grand jury subpoena.

14. Termination. Either MFG or the Receiver ad litem may terminate this
Agreement if the Court enters an order denying the motion seeking the entry of
the Court Order. Either MFG or the Receiver ad litem may terminate this
Agreement pursuant to the terms of this Paragraph by sending written notice of
such termination to the other party, and upon receipt of such notice, the
Agreement shall be void and of no further force or effect.

15. No Other Actions; No Assignment. The Settling Parties hereto represent and
warrant that they have not brought any proceedings against each other, other
than the Action, and further that, except as otherwise provided in this
Settlement Agreement, they have not assigned or transferred or purported to
assign or transfer to any person, firm or corporation whatsoever, any claim,
debt, liability, demand, obligation, cost, expense, action or cause of action
herein released.

 

18



--------------------------------------------------------------------------------

16. Reliance on Counsel. EACH OF THE SETTLING PARTIES REPRESENTS AND WARRANTS
THAT IT OR HE IS FREELY ENTERING INTO THIS AGREEMENT, THAT IT OR HE IS ACTING
WITH THE ADVICE OF COUNSEL OF ITS OR HIS CHOOSING, AND THAT IT OR HE HAS READ
AND FULLY UNDERSTANDS THE CONTENTS AND EFFECTS OF THIS AGREEMENT. EACH OF THE
UNDERSIGNED HEREBY CERTIFIES THAT HE HAS READ ALL OF THIS AGREEMENT AND THE
RELEASES AND FULLY UNDERSTANDS ALL OF THE SAME.

17. No Admissions. The Settling Parties each acknowledge that the terms of this
Agreement are solely for the purpose of resolving disputed claims and avoiding
further costs and uncertainty of litigation, and do not constitute an admission
of any wrongdoing by any Settling Party hereto.

18. Binding Agreement. Upon execution of this Agreement, this Agreement is
binding upon each of the Settling Parties hereto and on their heirs, executors,
legal representatives, successors, and permitted assigns, and inures to the
benefit of the Settling Parties benefited hereby and their heirs, executors,
legal representatives, successors, and permitted assigns. The effectiveness of
this Agreement is not conditioned upon Plaintiff entering into any settlement
agreement with any other party to the Action or the Third-Party Action.
Notwithstanding the foregoing, no Settling Party hereto may assign its rights or
obligations under this Agreement except as otherwise provided herein or without
the prior written consent of any other Settling Party hereto.

 

19



--------------------------------------------------------------------------------

19. Entire Understanding. This Agreement and the Exhibits hereto constitute the
entire understanding of the Settling Parties hereto and supersede and replace
all other prior agreements between the Settling Parties hereto with respect to
the subject matter hereof, whether written or oral. The Settling Parties hereto
acknowledge that each Settling Party has not executed this Agreement in reliance
on any promise, representation or warranty not set forth herein.

20. Amendments and Waiver. This Agreement may not be altered, changed, amended
or modified except by way of a written instrument signed by duly authorized
representatives of all of the Settling Parties. The recitals set forth at the
beginning of this Agreement are incorporated into the Agreement by reference.
Neither any failure nor delay on the part of any Settling Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise or any other right, power or privilege.

21. Severance. If any provision of this Agreement shall be held to be contrary
to law or invalid under the law of any jurisdiction, such illegality or
invalidity shall not affect any other provision(s) of this Agreement in any way,
which other provisions shall nevertheless continue in full force and effect.

22. Governing Law. This Agreement shall be governed exclusively by, and
construed, interpreted and enforced in accordance with, the laws of the State of
New York, applied without regard to conflict of laws principles, except as
provided in Paragraph 7 hereof.

 

20



--------------------------------------------------------------------------------

23. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, and each executed counterpart shall have the same force
and effect as the original instrument and as if all the Settling Parties to the
counterparts had signed the same instrument. Further, the signature pages of
this Settlement Agreement may be transmitted by facsimile and/or PDF, and
signatures transmitted by facsimile and/or PDF shall have the same force and
effect as the original signatures.

24. Joint Drafting. This Agreement reflects the joint drafting efforts of each
Settling Party hereto in consultation with their respective legal counsel. In
the event of any dispute or controversy regarding the Agreement, the Settling
Parties shall be considered joint authors and no provision shall be interpreted
against any Settling Party because of any alleged putative authorship.

25. Disputes. Any dispute arising under or in connection with this Agreement, or
any suit for its enforcement, after entry of the Court Order shall be determined
solely and exclusively by an arbitration proceeding before a three member panel
of arbitrators before JAMs in New York, New York, in accordance with JAMs
procedures, to the jurisdiction of which each of the undersigned hereby
consents. Each of the parties to this Agreement hereby waives any right it or he
may have to a trial by a jury of any dispute arising under or in connection with
this Agreement and any suit for its enforcement. A decision by such an
arbitration panel shall be final and non-appealable, and binding upon each of
the parties to this Agreement. Such a decision by the arbitration panel can be
enforced in a court of competent jurisdiction. A copy of JAMs procedural rules
are annexed hereto as Exhibit F.

 

21



--------------------------------------------------------------------------------

26. Authority. Each person signing this Agreement represents and warrants that
he or she is duly authorized and empowered to execute this Agreement and bind
the Settling Parties on whose behalf they have executed this Agreement. The
Settling Parties represent and warrant to the extent applicable: (a) that they
have taken all necessary corporate, legal and administrative actions duly to
approve the making and performance of this Agreement, and no further corporate,
administrative or other approval is necessary; and (b) that the making and
performance of this Agreement will not violate any provision of their respective
articles of incorporation, charter or corporate by-laws, or other binding
document. It is understood and agreed by the Settling Parties that the Receiver
and the Receiver ad litem are entering into this Agreement solely in their
capacities as Receiver and Receiver ad litem, respectively, and that they shall
have no personal liability for any of their obligations hereunder other than in
such capacities.

27. Notices. (a) All notices, waivers, demands, requests, consents, approvals
and communications required or permitted under this Agreement (“Notice(s)”)
shall be in writing and given as follows: by (i) personal delivery, (ii) by
facsimile and electronic mail, or (iii) established overnight commercial
courier, with delivery charges prepaid or duly charged. All Notices shall be
addressed to the applicable addresses as set forth below, or to any other
address or addresses as any party from time to time may designate, by Notice
given to the others in the manner provided in this paragraph as follows:

 

22



--------------------------------------------------------------------------------

To:    MF Global Inc.:    1.    Howard Schneider, Esq.       MF Global Inc.   
   717 Fifth Avenue       New York, New York 10022       (212) 589-6200      
(212) 319-1293 (facsimile)       hschneider@mfglobal.com    2.    Therese M.
Doherty, Esq.       Herrick, Feinstein LLP       2 Park Avenue       New York,
New York 10016       (212) 592-1400       (212) 545-3320 (facsimile)      
tdoherty@herrick.com

To:

   Thomas Gilmartin:    1.    Dennis R. Suplee, Esq.       Schnader Harrison
Segal & Lewis LLP       1600 Market Street, Suite 3600       Philadelphia, PA
19103       (215) 751-2000       (215) 751-2005 (facsimile)      
dsuplee@schnader.com

To:

   The Receiver ad litem:    1.    Stephen J. Harmelin, Esq.       Dilworth
Paxson LLP       1735 Market Street       Philadelphia, PA 19103-7595      
(215) 575-7000       (215) 575-7200 (facsimile)       sharmelin@dilworthlaw.com
   2.    James J. Rodgers, Esq.       Dilworth Paxson LLP       1735 Market
Street       Philadelphia, PA 19103-7595       (215) 575-7000       (215)
575-7200 (facsimile)       jrodgers@dilworthlaw.com

 

23



--------------------------------------------------------------------------------

To:    The Receiver:    1.    C. Clark Hodgson, Jr., Esq.       Stradley Ronon
Stevens & Young LLP       2600 One Commerce Square       Philadelphia, PA
19103-7098       (215) 564-8000       (215) 564-8120 (facsimile)      
chodgson@stradley.com    2.    Michael J. Cordone, Esq.       Stradley Ronon
Stevens & Young LLP       2600 One Commerce Square       Philadelphia, PA
19103-7098       (215) 564-8000       (215) 564-8120 (facsimile)      
mcordone@stradley.com

(b) Notices so given under Paragraph 27 shall be deemed to have been given on
the day sent to the party or Settling Parties if delivered personally or by
facsimile and electronic mail (with transmission confirmed), or the next
business day if sent by overnight carrier. All copies to the applicable persons
or entity(ies) designated above to receive copies shall be given in the same
manner as the original Notice.

28. Attorneys’ Fees. Except as specifically set forth in Paragraph 3 hereof,
each Settling Party shall bear its own attorneys’ fees and costs in connection
with the negotiation and drafting of this Agreement, the Action and the
Third-Party Action. Should a dispute arise and its resolution sought before
JAMs, or legal services be incurred to enforce or to interpret any part of this
Agreement, the “prevailing party” shall, in the discretion of the arbitration,
be entitled to recover its reasonable attorneys’ fees and costs. A Party shall
be deemed to be a “prevailing party” if it or he recovers a substantial portion
of the relief sought, whether by judgment, order, decision or settlement.

 

24



--------------------------------------------------------------------------------

Dated: November 30, 2007         Stephen J. Harmelin, Receiver ad litem for
Philadelphia Alternative Asset Management Company, LLC and its Partners,
Affiliates, Subsidiaries and Related Entities      By:   

/s/ Stephen J. Harmelin

        Stephen J. Harmelin Dated: November 30, 2007         C. Clark Hodgson,
Jr., Receiver for Philadelphia Alternative Asset Management Company, LLC and its
Partners, Affiliates, Subsidiaries and Related Entities      By:   

/s/ C. Clark Hodgson

        C. Clark Hodgson, Jr. Dated: December 3, 2007      MF Global Inc. f/k/a
Man Financial Inc      By:   

/s/ Howard Schneider

        Howard Schneider, General Counsel Dated: November 30, 2007        
Thomas Gilmartin      By:   

/s/ Thomas Gilmartin

        Thomas Gilmartin

 

25



--------------------------------------------------------------------------------

We the Joint Official Liquidators of PAAF have read the foregoing Agreement,
including Paragraph 4 and Exhibit A, and will seek approval from the Grand Court
to execute the Release annexed hereto as Exhibit A.

 

Joint Official Liquidators of Philadelphia

Alternative Asset Fund, Ltd.

By:  

 

  Richard Fogerty By:  

 

  G. James Cleaver

 

26



--------------------------------------------------------------------------------

Exhibit List

 

  A. Release in favor of the MFG Defendants from the Joint Liquidators

 

  B. Release in favor of the MFG Defendants from the Cayman Defendants

 

  C. Release in favor of the MFG Defendants from the Wallace and Gobora

 

  D. Release in favor of the MFG Defendants from Investors

 

  E. Joint Statement drafted by Settling Parties re: Settlement (See Exhibit
99.1 of Form 8-K filed on December 7, 2007).

 

  F. JAMS Procedures (not attached)

 

27



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE BY JOINT OFFICIAL LIQUIDATORS

1. In consideration of that certain Settlement Agreement, dated November 30,
2007 (the “Settlement Agreement”), by and between Stephen J. Harmelin, the
court-appointed Receiver ad litem (the “Receiver ad litem”) and C. Clark
Hodgson, Jr., the court appointed Receiver (the “Receiver”) for the Philadelphia
Alternative Asset Management Company, LLC (“PAAMCo”) and all of its partners,
affiliates, subsidiaries and related entities, including, but not limited to,
Philadelphia Alternative Asset Fund, Ltd. (“PAAF”), Option Capital Fund, LP,
Philadelphia Alternative Asset Fund, LP, and Philadelphia Alternative Feeder
Fund, LLC (collectively, the “Receivership Entities”), on behalf of all of the
foregoing Receivership Entities (collectively, “Plaintiff”), on the one hand,
and MF Global Inc. f/k/a Man Financial Inc (“MFG”), and Thomas Gilmartin
(“Gilmartin”), on the other hand, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, THE PHILADELPHIA
ALTERNATIVE ASSET FUND, LTD. (“PAAF”), acting through and by RICHARD FOGERTY and
G. JAMES CLEAVER, as the JOINT OFFICIAL LIQUIDATORS OF PAAF, and each of PAAF’s
predecessors, successors and assigns (collectively, “Releasors”), hereby release
and discharge MF Global Inc., Man Financial Inc, Man Group plc, and each of its
and their corporate parents (domestic or foreign), affiliates (domestic or
foreign), subsidiaries (domestic or foreign), general and limited partners,
divisions, predecessors, successors and assigns and all of their past and
present employees, officers, directors, shareholders, insurers, attorneys,
representatives and agents, including but not limited to Thomas Gilmartin, Sep
Alavi, William Wambach, Timothy Braun, Jody McMillan, James Zamora, and Monica
Rodriguez, and the heirs, executors, administrators, predecessors, successors
and assigns of each of them (collectively, “MFG Releasees”) of and from all
actions, causes of action, suits, debts, dues,



--------------------------------------------------------------------------------

sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
punitive, exemplary or treble damages, judgments, extents, executions, claims,
liabilities and demands whatsoever, at law, in equity or otherwise, which
against the MFG Releasees, Releasors ever had, now have or hereafter can, shall
or may have, whether known or unknown, suspected or unsuspected, and whether or
not concealed or hidden, for, upon, or by reason of any matter, claim, cause or
thing whatsoever from the beginning of the world to the day of the date of this
Release (collectively, the “Claims”). The Releasors further covenant not to sue
the MFG Releasees, or otherwise to institute any proceeding or action against
the MFG Releasees anywhere in the world for any of the Claims released herein.

2. It is the specific intention of the Releasors and the MFG Releasees that this
Release be deemed to be a Joint Tortfeasor Release conforming to and satisfying
the provisions of the laws of the State of New York and the Commonwealth of
Pennsylvania, so as to extinguish all liability of the MFG Releasees including,
but not limited to, liability for contribution and/or indemnity to any other
party, including those parties to the action described in the Settlement
Agreement and captioned Stephen J. Harmelin, Receiver ad Litem for Philadelphia
Alternative Asset Management Company, LLC, and its partners, affiliates,
subsidiaries and related entities v. Man Financial Inc, Thomas Gilmartin, UBS
Fund Services (Cayman) Ltd., No. CV-06-1944 (MMB) (the “Action”), and/or the
related third-party action, captioned Man Financial Inc v. John Wallace, Edward
Gobora, David Lashbrook, Scott Somerville and UBS Fund Services (Cayman), Ltd.,
No. CV-06-1944 (MMB) (the “Third-Party Action”). Solely for purposes of this
Release, the Releasors and the MFG Defendants agree that the MFG Defendants are
joint tortfeasors with defendants named in the Action and the Third-Party
Action.

 

2



--------------------------------------------------------------------------------

3. In the event it should ever be determined that any other person, partnership,
corporation, or other entity is or was a joint tortfeasor with the MFG Releasees
with respect to any right, claim, suit, demand, obligation, or cause of action
averred by Plaintiff, whether set forth in the Action, the Third-Party Action,
or otherwise, then a verdict, award, judgment, or settlement in favor of
Plaintiff and against or with any such other person, partnership, corporation,
or other entity, shall be reduced by the greater of the:

 

  (a) pro rata share allocable to the MFG Defendants of Plaintiff’s damages
recoverable against all joint tortfeasors;

 

  (b) proportional share allocable to the MFG Defendants of Plaintiff’s damages
recoverable against all joint tortfeasors;

 

  (c) percentage share allocable to the MFG Defendants of Plaintiff’s damages
recoverable against all joint tortfeasors; or

 

  (d) amount of the consideration paid by the MFG Defendants pursuant to this
Agreement.

4. It is the intention of the Releasors to insulate the MFG Releasees from any
possible claim by or liability to any other person, partnership, corporation, or
other entity for contribution and/or indemnification. While not releasing any
other such person, partnership, corporation, or other entity, except the MFG
Releasees from any claim by Plaintiff, these joint tortfeasor provisions should
be construed and interpreted to effectuate that intention.

5. This Release is governed by New York Law, without regard to conflict of law
principles.

 

3



--------------------------------------------------------------------------------

6. This Release may not be changed orally.

7. Richard Fogerty and G. James Cleaver, as Joint Provisional Liquidators for
PAAF, hereby represent and warrant that they each are duly authorized to sign
this Release.

IN WITNESS WHEREOF, the Releasors have caused this Release to be executed by
their duly authorized officers or agents on this     day of             ,
20    .

 

 

Richard Fogerty Official Joint Official Liquidator of the Philadelphia
Alternative Asset Fund, Ltd.

 

G. James Cleaver Official Joint Official Liquidator of the Philadelphia
Alternative Asset Fund, Ltd.

[Cayman Islands acknowledgements]

 

4



--------------------------------------------------------------------------------

EXHIBIT B-1

GENERAL RELEASE BY LASHBROOK AND SOMERVILLE

1. In consideration of that certain Settlement Agreement, dated November 30,
2007 (the “Settlement Agreement”), by and between Stephen J. Harmelin, the
court-appointed Receiver ad litem (the “Receiver ad litem”) and C. Clark
Hodgson, Jr., the court appointed Receiver (the “Receiver”) for the Philadelphia
Alternative Asset Management Company, LLC (“PAAMCo”) and all of its partners,
affiliates, subsidiaries and related entities, including, but not limited to,
Philadelphia Alternative Asset Fund, Ltd. (“PAAF”), Option Capital Fund, LP,
Philadelphia Alternative Asset Fund, LP, and Philadelphia Alternative Feeder
Fund, LLC (collectively, the “Receivership Entities”), on behalf of all of the
foregoing Receivership Entities (collectively, “Plaintiff”), on the one hand,
and MF Global Inc. f/k/a Man Financial Inc (“MFG”), and Thomas Gilmartin
(“Gilmartin”), on the other hand, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, DAVID LASHBROOK and
SCOTT SOMERVILLE on behalf of themselves, and all of their past and present
employers, insurers, attorneys, representatives and agents, and the heirs,
executors, administrators, predecessors, successors and assigns of each of them
(collectively, “Releasors”), hereby release and discharge MF Global Inc., Man
Financial Inc, Man Group plc, and each of its and their corporate parents
(domestic or foreign), affiliates (domestic or foreign), subsidiaries (domestic
or foreign), general and limited partners, divisions, predecessors, successors
and assigns and all of their past and present employees, officers, directors,
shareholders, insurers, attorneys, representatives and agents, including but not
limited to Thomas Gilmartin, Sep Alavi, William Wambach, Timothy Braun, Jody
McMillan, James Zamora, and Monica Rodriguez, and the heirs, executors,
administrators, predecessors, successors and assigns



--------------------------------------------------------------------------------

of each of them (collectively, “MFG Releasees”) of and from all actions, causes
of action, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, punitive, exemplary or treble damages,
judgments, extents, executions, claims, liabilities and demands whatsoever, at
law, in equity or otherwise, which against the MFG Releasees, Releasors ever
had, now have or hereafter can, shall or may have, whether known or unknown,
suspected or unsuspected, and whether or not concealed or hidden, for, upon, or
by reason of any matter, claim, cause or thing whatsoever from the beginning of
the world to the day of the date of this Release (collectively, the “Claims”).
The Releasors further covenant not to sue the MFG Releasees, or otherwise to
institute any proceeding or action against the MFG Releasees anywhere in the
world for any of the Claims released herein.

2. This Release is governed by New York Law, without regard to conflict of law
principles.

3. This Release may not be changed orally.

IN WITNESS WHEREOF, David Lashbrook and Scott Somerville have hereunto set their
names and seals on this     day of             , 200    .

 

 

David Lashbrook

 

Scott Somerville [acknowledgements]

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2

GENERAL RELEASE BY UBS FUND SERVICES (CAYMAN), LTD.

1. In consideration of that certain Settlement Agreement, dated November 30,
2007 (the “Settlement Agreement”), by and between Stephen J. Harmelin, the
court-appointed Receiver ad litem (the “Receiver ad litem”) and C. Clark
Hodgson, Jr., the court appointed Receiver (the “Receiver”) for the Philadelphia
Alternative Asset Management Company, LLC (“PAAMCo”) and all of its partners,
affiliates, subsidiaries and related entities, including, but not limited to,
Philadelphia Alternative Asset Fund, Ltd. (“PAAF”), Option Capital Fund, LP,
Philadelphia Alternative Asset Fund, LP, and Philadelphia Alternative Feeder
Fund, LLC (collectively, the “Receivership Entities”), on behalf of all of the
foregoing Receivership Entities (collectively, “Plaintiff”), on the one hand,
and MF Global Inc. f/k/a Man Financial Inc (“MFG”), and Thomas Gilmartin
(“Gilmartin”), on the other hand, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, UBS FUND SERVICES
(CAYMAN), LTD. on behalf of itself and its respective predecessors, successors
and assigns (collectively, “Releasors”), hereby release and discharge MF Global
Inc., Man Financial Inc, Man Group plc, and each of its and their corporate
parents (domestic or foreign), affiliates (domestic or foreign), subsidiaries
(domestic or foreign), general and limited partners, divisions, predecessors,
successors and assigns and all of their past and present employees, officers,
directors, shareholders, insurers, attorneys, representatives and agents,
including but not limited to Thomas Gilmartin, Sep Alavi, William Wambach,
Timothy Braun, Jody McMillan, James Zamora, and Monica Rodriguez, and the heirs,
executors, administrators, predecessors, successors and assigns of each of them
(collectively, “MFG Releasees”) of and from all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings,



--------------------------------------------------------------------------------

bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, punitive, exemplary or treble damages,
judgments, extents, executions, claims, liabilities and demands whatsoever, at
law, in equity or otherwise, which against the MFG Releasees, Releasors ever
had, now have or hereafter can, shall or may have, whether known or unknown,
suspected or unsuspected, and whether or not concealed or hidden, for, upon, or
by reason of any matter, claim, cause or thing whatsoever relating to or arising
from the facts and circumstances alleged in all of the pleadings in the main
action and in the third-party action in the matter captioned Harmelin v. Man
Financial Inc., Thomas Gilmartin, and UBS Fund Services (Cayman), Ltd., pending
in the United States District Court for the Eastern District of Pennsylvania,
No. 06-1944 (MMB) (collectively, the “Claims”). The Releasors further covenant
not to sue the MFG Releasees, or otherwise to institute any proceeding or action
against the MFG Releasees anywhere in the world for any of the Claims released
herein.

2. This Release is governed by New York Law, without regard to conflict of law
principles.

3. This Release may not be changed orally.

IN WITNESS WHEREOF,                             ,                  of UBS Fund
Services (Cayman), Ltd., have hereunto set his/her name and seal on this     day
of             , 200    .

 

UBS FUND SERVICES (CAYMAN), LTD. By:  

 

[acknowledgements]

 

2



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE BY WALLACE AND GOBORA

1. In consideration of that certain Settlement Agreement, dated November 30,
2007 (the “Settlement Agreement”), by and between Stephen J. Harmelin, the
court-appointed Receiver ad litem (the “Receiver ad litem”) and C. Clark
Hodgson, Jr., the court appointed Receiver (the “Receiver”) for the Philadelphia
Alternative Asset Management Company, LLC (“PAAMCo”) and all of its partners,
affiliates, subsidiaries and related entities, including, but not limited to,
Philadelphia Alternative Asset Fund, Ltd. (“PAAF”), Option Capital Fund, LP,
Philadelphia Alternative Asset Fund, LP, and Philadelphia Alternative Feeder
Fund, LLC (collectively, the “Receivership Entities”), on behalf of all of the
foregoing Receivership Entities (collectively, “Plaintiff”), on the one hand,
and MF Global Inc. f/k/a Man Financial Inc (“MFG”), and Thomas Gilmartin
(“Gilmartin”), on the other hand, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, JOHN WALLACE and EDWARD
GOBORA, on behalf of themselves, and all of their past and present employers,
insurers, attorneys, representatives and agents, and the heirs, executors,
administrators, predecessors, successors and assigns of each of them
(collectively, “Releasors”), hereby release and discharge MF Global Inc., Man
Financial Inc, Man Group plc, and each of its and their corporate parents
(domestic or foreign), affiliates (domestic or foreign), subsidiaries (domestic
or foreign), general and limited partners, divisions, predecessors, successors
and assigns and all of their past and present employees, officers, directors,
shareholders, insurers, attorneys, representatives and agents, including but not
limited to Thomas Gilmartin, Sep Alavi, William Wambach, Timothy Braun, Jody
McMillan, James Zamora, and Monica Rodriguez, and the heirs, executors,
administrators, predecessors, successors and assigns of each of them



--------------------------------------------------------------------------------

(collectively, “MFG Releasees”) of and from all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, punitive, exemplary or treble damages,
judgments, extents, executions, claims, liabilities and demands whatsoever, at
law, in equity or otherwise, which against the MFG Releasees, Releasors ever
had, now have or hereafter can, shall or may have, whether known or unknown,
suspected or unsuspected, and whether or not concealed or hidden, for, upon, or
by reason of any matter, claim, cause or thing whatsoever from the beginning of
the world to the day of the date of this Release (collectively, the “Claims”).
The Releasors further covenant not to sue the MFG Releasees, or otherwise to
institute any proceeding or action against the MFG Releasees anywhere in the
world for any of the Claims released herein

2. This Release is governed by New York Law, without regard to conflict of law
principles.

3. This Release may not be changed orally.

IN WITNESS WHEREOF, John Wallace and Edward Gobora have hereunto set their names
and seals on this     day of             , 200    .

 

 

John Wallace

 

Edward Gobora [acknowledgements]

 

2



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL RELEASE BY INTERESTED PARTIES

1. In consideration of that certain Settlement Agreement, dated November 29,
2007 (the “Settlement Agreement”), by and between Stephen J. Harmelin, the
court-appointed Receiver ad litem (the “Receiver ad litem”) and C. Clark
Hodgson, Jr., the court appointed Receiver (the “Receiver”) for the Philadelphia
Alternative Asset Management Company, LLC (“PAAMCo”) and all of its partners,
affiliates, subsidiaries and related entities, including, but not limited to,
Philadelphia Alternative Asset Fund, Ltd. (“PAAF”), Option Capital Fund, LP,
Philadelphia Alternative Asset Fund, LP, and Philadelphia Alternative Feeder
Fund, LLC (collectively, the “Receivership Entities”), on behalf of all of the
foregoing Receivership Entities (collectively, “Plaintiff”), on the one hand,
and MF Global Inc. f/k/a Man Financial Inc (“MFG”), and Thomas Gilmartin
(“Gilmartin”), on the other hand, payment of the sum of
$                            , and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, [INSERT INDIVIDUAL], on
behalf of             self, and all of his [her] past and present employers,
insurers, attorneys, representatives and agents, and the heirs, executors,
administrators, predecessors, successors and assigns of each of them
(collectively, “Releasors”) [OR INSERT ENTITY, on behalf of its respective
shareholders, partners, members, investors, creditors, individuals, affiliates,
parents, partnerships or other entities (domestic or foreign), predecessors,
successors and assigns and all of their past and present employees, officers,
directors, insurers, attorneys, representatives and agents, and the heirs,
executors, administrators, predecessors, successors and assigns of each of them
(collectively, “Releasors”)], hereby release and discharge MF Global Inc., Man
Financial Inc, Man Group plc, and each of its and their corporate



--------------------------------------------------------------------------------

parents (domestic or foreign), affiliates (domestic or foreign), subsidiaries
(domestic or foreign), general and limited partners, divisions, predecessors,
successors and assigns and all of their past and present employees, officers,
directors, shareholders, insurers, attorneys, representatives and agents,
including but not limited to Thomas Gilmartin, Sep Alavi, William Wambach,
Timothy Braun, Jody McMillan, James Zamora, and Monica Rodriguez, and the heirs,
executors, administrators, predecessors, successors and assigns of each of them
(collectively, “MFG Releasees”) of and from all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, punitive, exemplary or treble damages,
judgments, extents, executions, claims, liabilities and demands whatsoever, at
law, in equity or otherwise, which against the MFG Releasees, Releasors ever
had, now have or hereafter can, shall or may have, whether known or unknown,
suspected or unsuspected, and whether or not concealed or hidden, for, upon, or
by reason of any matter, claim, cause or thing whatsoever from the beginning of
the world to the day of the date of this Release (collectively, the “Claims”).
The Releasors further covenant not to sue the MFG Releasees, or otherwise to
institute any proceeding or action against the MFG Releasees anywhere in the
world for any of the Claims released herein.

2. For purposes of the Cayman Islands Confidential Relationships (Preservation)
Law (1995 Revision), and all subsequent amendments thereto, the [INSERT
INDIVIDUAL OR ENTITY] hereby consents to the provision of the identity and
investment in PAAF to MFG for the purpose of effectuating the intent of the
Settlement Agreement.

3. This Release is governed by New York Law, without regard to conflict of law
principles.

 



--------------------------------------------------------------------------------

4. This Release may not be changed orally.

IN WITNESS WHEREOF,                                      has hereunto set
his/her names and seal on this     day of             , 200    .

 

  

 

     Name:      [acknowledgement]    Title:   